        Case 1:19-mj-00185-GMH Document 1-1 Filed 07/12/19 Page 1 of 1



                                  STATEMENT OF FACTS

        On Thursday, July 11, 2019 at approximately 1:40 p.m., members of the Metropolitan
Police Department’s (MPD) Narcotics and Special Investigations Division (NSID) Major Case
Unit (MCU) responded to 1509 19th Street Southeast, Apartment 304 in Washington, D.C. to
execute District of Columbia Search Warrant 2019 CSW 3501, signed on July 3, 2019 by a
District of Columbia Superior Court Judge.

        Upon entry, officers were met by Martina Brown (Defendant Brown) in the living room
area of the two bedroom apartment. Defendant Brown is the leaseholder of the apartment and
was the only person present when the officers made entry, although her teenage son later arrived
on location. While searching the bedroom that belonged to Defendant Brown, officers located a
revolver between the mattress and box spring. While exiting the location, Defendant Brown
spontaneously uttered to her son in the presence of officers that she would not be coming home
because “they found the gun.”

       The firearm recovered was determined to be a .38 caliber Armscor Special Edition
revolver with a serial number of A396218, loaded with six (6) total rounds in the cylinder.

       Defendant Brown was arrested and charged with felon in possession of a firearm and
transported to the Sixth District for processing.

        Defendant Brown has previously been convicted of a crime punishable by imprisonment
for a term exceeding one year. A criminal history check of Defendant Brown through the
National Crime Information Center confirmed that the defendant has a prior felony conviction in
the District of Columbia Superior Court for Distribution of Cocaine, Criminal Case No. 2009
CF2 023561. There are no firearms manufactured in the District of Columbia.




                                                    _________________________________
                                                    DETECTIVE CHRISTOPHER SMITH
                                                    METROPOLITAN POLICE
                                                    DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JULY, 2019.


                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
